 1
 2
 3
 4
 5
 6
 7
 8
 9                 UNITED STATES DISTRICT COURT
10                CENTRAL DISTRICT OF CALIFORNIA
11
12
13
     WAYNE WILLIAM WRIGHT              CASE NO.: 2:15-cv-05805-R-PJW

14                   Plaintiff,
15       v.                            JUDGMENT
16 CHARLES L. BECK; MICHAEL N.
   FEUER; HEATHER AUBRY;
17 RICHARD TOMPKINS; and JAMES
18 EDWARDS; CITY OF LOS ANGELES;
   and DOES 1-50,
19
20                   Defendants.
21
22
23
24
25
26
27
28




                                   JUDGMENT
 1         Pursuant to Court’s Order Granting Defendants’ Motion for Summary Judgment
 2   (Dkt. 179) and the Court’s prior interlocutory orders, the Court enters judgment and
 3   resolves all claims and defenses in this action among Plaintiff Wayne William Wright
 4   and Defendants City of Los Angeles (“City”), Charles L. Beck, Michael N. Feuer,
 5   Heather Aubry, James Edwards, and Richard Tompkins (collectively “Defendants”).
 6         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment in
 7   this Action be entered in favor of all Defendants on Plaintiff’s claim for violation of 42
 8   U.S.C. § 1983. (Dkt. 179)
 9         IT IS HEREBY FURTHER ORDERED that all claims alleged in the Action
10   against all Defendants are hereby dismissed with prejudice. (Dkt. 83; Dkt. 179)
11         IT IS SO ORDERED.
12
13   DATED: January 30, 2019
14
15                                          The Honorable Manuel L. Real
16                                          UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                 1
                                             JUDGMENT
